            Case 1:20-cv-00624-GHW Document 14 Filed 04/27/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 4/27/2020
------------------------------------------------------------------X
                                                                  :
TRUSTEES FOR THE MASON TENDERS                                    :
DISTRICT COUNCIL WELFARE FUND,                                    :
PENSION FUND, ANNUITY FUND, AND                                   :      1:20-cv-624-GHW
TRAINING PROGRAM FUND, and JOHN J                                 :
VIRGA, in his fiduciary capacity as Director, ROBERT :                           ORDER
BONANZA, as Business Manager of the MASON                         :
TENDERS DISTRICT COUNCIL OF GREATER :
NEW YORK,                                                         :
                                              Petitioners,        :
                                                                  :
                              -against-                           :
                                                                  :
ALL CLEAN ENVIRONMENTAL, LLC,                                     :
                                                                  :
                                              Respondent. :
                                                                  :
------------------------------------------------------------------X
GREGORY H. WOODS, District Judge:
           Paragraph 5 of Petitioners’ Rule 56.1 Statement in support of their petition to confirm an

arbitration award, and Paragraph 7 of the Savci Declaration both refer to a 2013-2017 MTDC

Independent Asbestos Agreement that is attached to the Savci Declaration as Exhibit 2. But the

document attached at Exhibit 2 is a 2007-2012 agreement. Petitioners are directed to file the 2013-

2017 agreement on ECF no later than April 29, 2020.

           By the same date, Petitioners are also directed to clearly explicate, by letter filed on ECF,

the rate of prejudgment interest requested in their Petition and the legal support for any such rate.

           Petitioners are directed to serve a copy of this order on respondent and to retain proof of

service.


           SO ORDERED.
 Dated: April 27, 2020                                        __________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
